﻿

















388.	It is my pleasure to convey on behalf of my Government, and on my own behalf, warmest congratulations to Mr. Lievano of Colombia on his well deserved election to the honourable post of President of this General Assembly. His election is a universal recognition of his high qualities as a statesman and a diplomat and a tribute to the noble nation which he so worthily represents, as well as an honour for the whole of Latin America.
389.	I wish also to congratulate his predecessor, Mr. Lazar Mojsov, on the way in which he conducted the work of the previous regular session and the three special sessions held this year. I should like also to convey my respects to the Secretary-General, Mr. Kurt Waldheim, whose intense and untiring work deserves the gratitude of all of us who share his concern for the attainment of the purposes of our Organization.
390.	I want, too, to take this opportunity to welcome the delegation of Solomon Islands, which is taking part in this Assembly for the first time. The admission of that recently independent nation to our Organization gives practical application to the principle of universality.
391.	A few days ago we received with great satisfaction news of progress towards peace in the Middle East which had been achieved in the Camp David talks. We sincerely believe that the efforts of President Carter, President El-Sadat and Prime Minister Begin deserve every praise. It is quite certain that, although there are still many agreements to be reached, through these talks a way has been opened towards a total and final solution. We hope that all the parties interested and concerned in the Middle East situation will continue to seek a just and lasting peace which would eliminate the danger of recourse to violence and its possible extension to other areas.
392.	We have followed with due attention the situation in Lebanon and have viewed with great concern the difficulties which the United Nations forces have met with in striving to fulfil their noble mission, but we hope that the events I referred to earlier will have a decisive impact on a forthcoming settlement soon to be achieved.
393.	In Cyprus, stagnation has been reached and all the efforts of the United Nations to find a solution have remained fruitless. It is our greatest wish that negotiations should be resumed and, with the goodwill of the parties to the conflict, that a just solution to the problem should be found.
394.	On the other hand, we are very pleased to note the progress made in the question of Namibia, which, of course, is a very difficult one. Encouraged by the results thus far attained, we should spare no effort now until the situation has been finally resolved.
395.	We regard disarmament as closely linked to the maintenance of world peace and security; and the same applies to economic development.
396.	A few months ago the General Assembly held a tenth special session, devoted to disarmament, the results of which can be judged as contradictory in the light of the preconceived idea which people had of them. My country considers that the result is a step forward. The very fact that the Final Document [resolution S-10/2] was adopted by consensus shows the existence of a political will to achieve general and complete disarmament.
397.	Of course, there are still many difficulties to be overcome, but the Final Document establishes the negotiating bodies and the back-up activities that we regard as suitable for its achievement. We should all express our desire to co-operate to the best of our ability in order to smooth the way so that such praiseworthy aspirations become reality in a short time.
398.	In economic matters the world outlook is not favourable. Last week the Committee Established under General Assembly Resolution 32/174 reached the end of its session without agreement on the mandate entrusted to it.
399.	Meanwhile, the position of the developing countries is daily worsening. Fluctuations in the prices of raw materials produced by them, prices which are always on the downward trend, accompanied by the rise in the prices of manufactures produced by the developed countries, result in an imbalance in the balance of payments of the former, the loss of their reserves and an increase in their foreign indebtedness. In turn, this has the effect of preventing development and infringes the right to health and education of the peoples concerned.
400.	As developing countries, we are aware of the injustice of the situation and believe that we must find a solution. In our view, the solution lies in the so-called North-South dialogue, but for this dialogue to produce practical results it is essential for the developed countries also to recognize the injustice of the situation, to be willing to give up the undeserved advantages that they have enjoyed and to accept the establishment of a new international economic order that would regulate with greater equity economic relations between countries.
401.	Similarly, we believe that technical and economic co-operation among developing countries should be increased, though this should not be a substitute for the co-operation that the developed countries are obliged to give.
402.	I turn to the question of the law of the sea. We note that in the second part of the seventh session of the Third United Nations Conference on the Law of the Sea very little progress was made. In particular, there are still serious differences between the developed and the developing countries over the regime for the exploitation of the sea-bed. We are concerned about the statement by one of the developed countries that it will introduce unilateral legislation on this matter. It seems to us that that will make it even more difficult to reach a compromise on the matter of the sea-bed, which, according to a statement of this General Assembly, is the common heritage of mankind.
403. A new session of the Conference has been convened for next year. We hope that it will be more successful and that negotiations will focus on the differences that divide us, without reopening discussions on points that have already been	agreed. That is our most fervent desire. We do
not want even to think about the alternative: that the developed countries should be able to exploit the sea-bed exclusively for their own benefit, thus widening even more the difference between them and the developing countries.
404. Nicaragua is continuing its unchanging policy of respect for human rights, and firmly believes in the need to promote them at the international level, a principle enshrined in the Charter of our Organization.
405.	In accordance with that conviction, my country has invited the Inter-American Commission on Human Rights of the OAS to visit Nicaragua and is most willing to give all the cooperation that the Committee feels useful for its work.
406.	In order to check subversive terrorist activities, of which I stall speak a little later, my Government was forced temporarily to suspend constitutional guarantees and safeguards, but it was done only for that end, and was done with the greatest moderation. In any event the Inter-American Commission of Human Rights has been invited to visit Nicaragua as soon as possible. This visit might take place on 5 October, a date agreed upon with its President, Mr. Andres Aguilar; this Commission will go to Nicaragua any day now to observe how human rights are respected in my country.
407.	The Government of Nicaragua is a democratic Government, and our current President, General Anastasio Somoza Debayle, received his mandate in popular elections as a candidate of the Nationalist Liberal Party. The Conservative Party, traditionally the opponent of the Liberal Party, also took part in those elections. The presidential term ends on 1 May 1981, and before that date new popular elections will be held.
408.	Despite what I have just said, there are groups in Nicaragua which seek to change the constitutional order by force-some because they are not sufficient numerous to organize themselves as a political party and take part in the election, others because they do not believe in the democratic principle under which the majority elects the Government. Some of those groups have received assistance from abroad for their subversive purpose.
409.	Last month a group of terrorists in a surprise attack seized the National Palace 5 where the national Congress was in session and where the offices of the Ministries of the Interior and the Treasury are situated. The terrorists took hostage members of parliament, the Minister of Government and officials and employees who were doing their work, as well as members of the public who were there-in all, almost 3,000 persons, including many women and children. In return for the release of the hostages the terrorists demanded of the Government that 59 people who were in prison for crimes committed, such as murders, kidnappings and armed assault, and whom they described as political prisoners should be allowed to leave the country and that a ransom should be paid. For humanitarian reasons and to save the lives of so many innocent persons, the Government acceded to those demands.
410.	In the following days, possibly owing to this humanitarian gesture being taken for weakness, terrorist attacks were carried out in many cities throughout the country, causing great loss of life and destruction of property.
411.	In order to carry out its duty to maintain public order, the Government was obliged to use force, relying on the support of the majority of the Nicaraguan people, who are peace-loving and repudiate the use of violence for the purpose of subverting the constitutional order.
412.	The Government of Nicaragua considers that international action is necessary to prevent and put down terrorism, and is taking part in both of the Committees set up by the General Assembly for that purpose. None the less we believe that the action undertaken thus far should be stepped up and made specific: furthermore, we favour
25Ad Hoc Committee on International Terrorism; Ad Hoc Committee on the Drafting of an International Convention against the Taking of Hostages.
renewal of the mandate of the Ad Hoc Committee on the Drafting of an International Convention against the Taking of Hostages.
413.	I am therefore pleased to inform this Assembly that yesterday the report of the Ad Hoc Commission of Observers of the Permanent Council established to verify border incidents brought to its attention by the Governments of Costa Rica and Venezuela was completed. That report, which was read yesterday afternoon, and in which both parties have set forth their views, was found satisfactory by the Council. In such circumstances, I was surprised by the statement of the President of Costa Rica to the effect that there had been aggression on the part of Nicaragua. The aforementioned report makes reference to that situation, and I repeat that that report was considered yesterday as the result of the impartial efforts of the Ad Hoc Commission. I stress my surprise at the statement made by the President of Costa Rica at this meeting because, as an important statesman of his country, he has been in a position to observe that before this year, in which we have been torn asunder, there had been attacks against the territory of Nicaragua. I had the honour to witness his inauguration. In his message the President declared:
"Costa Rica will no longer be a haven for outlaws and international brigands. We will not allow our country to be a staging ground for extremist groups of any political tendency."
414.	I listened with rapt attention to that promise uttered by the President of Costa Rica implying acknowledgement of the fact that before that date invasions had been mounted against my country by organized terrorist groups from the territory of that sister Republic. None the less, 18 days after the President had taken office, a pardon was issued to the detained Communist chief -- Communist, extremist or "Sandinista", as he likes to call himself. That pardon was granted by the Government Council, despite the fact that it had previously been refused by the Supreme Court, pursuant to a ruling of which I have a copy in this file but which it is not convenient to read out because of its length.
415.	We are awaiting the fulfilment of all international agreements that we have signed and, indeed, favourable reports have been received to the effect that calm has been restored in Nicaragua. Yesterday it was ordered that all the political detainees who had been arrested because of the recent events which caused bloodshed in our homeland should be released.
416- We understand that we have, in Costa Rica, a fraternal neighbour which has always managed to find peaceful solutions to our differences. But we cannot but regret that the terrorists operating from Costa Rica, who recently attacked my country, have gone unpunished.
417. Nevertheless, everything is returning to normal, and I hope that with the visit of the Inter-American Commission on Human Rights, which will be arriving in my country at the beginning of next month, all of our current problems will be settled, since my Government and the President of the Republic are committed to the maintenance of relations of the greatest friendship with all nations of the American
continent, particularly with the friendly countries of Costa Rica and Honduras. 
418.	I am making no reproach; I am simply stating what has happened, and there is no lack of respect on my part for the sister Republic of Costa Rica, which is making all possible efforts for the restoration of peace between our two countries.
419.	I would conclude by thanking this Assembly for its attention, and with the fervent promise that Nicaragua is committed to the maintenance of peace in the Republic and to the restoration of constitutional order after these days of unrest and bloodshed on our national soil.
